Title: From George Washington to Nathanael Greene, 22 May 1782
From: Washington, George
To: Greene, Nathanael


                        
                            Dear Sir
                            Head Quarters New Windsor 22d May 1782
                        
                        Your three Favours of 7th 13th & 15th of April are received—with their several Inclosures.
                        A Variety of circumstances at this Time conspire to prevent an ultimate Decission upon the operations of the
                            Campaign.
                        Before this can reach you, a total change of Men and Measures, which has taken place in Great Britain, will
                            be announced to you—what will be the Consequences of this Revolution, cannot with certainty be declared—Already, Sir Guy
                            Carleton is arrived at New York—charged with, as he says, a Commission of Peace, in conjunction with Admiral Digby—his
                            Terms of Conciliation, which have been sent to me, bear the aspect of those brought by former Commissioners in the year
                            1778—merely ostensible and delusory—As soon as our plan of Operations is fixed which I hope will soon be done, you will be
                            informed of every measure necessary to be communicated to you. In the mean Time I forbear entering into any particular
                            Details.
                        General St Clair is not yet arrived at my Camp I shall defer making any reply to your proposed Regulations of
                            the Army untill I have seen him.
                        Within a few Days the happy Event of the Birth of a Dauphine of France, has been formally announced to
                            Congress by the Minister of France—its Celebration has been observed in Philadelphia and is directed to be noticed in the
                            Army with such Demonstrations of Joy as are thought proper for the occasion—this will be done here, and I now make the
                            Communication to you, that the Officers of your Army may have an opportunity to participate in the general Joy.
                        I am very glad to hear the safe arrival of Mrs Greene at your Quarters, and most sincerely give you Joy of
                            the Event—Mrs Washington joins me in most cordial Compliments to Mrs Greene, and our hearty good wishes for hers and your
                            health and happiness. I am Dr Sir with great esteem Your Friend and Humble Servt
                        
                            Go: Washington

                        
                    